internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 plr-111227-00 date date in re distributing controlled business a business b business c sub sub sub sub sub sub sub sub sub sub plr-111227-00 sub sub sub sub sub sub sub a b m n x y z facility financial advisors dear this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in this request and in subsequent correspondence is summarized below publicly traded distributing is the common parent of a consolidated_group that conducts business a and business b through its subsidiaries distributing owns all of the stock of sub sub sub sub sub and controlled distributing owns all of plr-111227-00 the common_stock of sub sub sub and sub sub sub sub and sub each have outstanding nonvoting nonparticipating preferred_stock that is publicly traded collectively the subsidiary preferred_stock controlled owns all of the stock of sub sub and sub sub owns all of the stock of sub sub owns all of the stock of sub and sub we have received financial information indicating that business a which will be conducted by distributing through its subsidiaries and business b which will be conducted by controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past years controlled may acquire additional business b assets for cash through one or more single member limited_liability companies llcs owned by controlled to further certain business goals distributing and controlled wish to raise additional capital through an initial_public_offering of up to percent of the stock of controlled the offering as part of the same plan and after the offering distributing proposes to distribute the stock of controlled pro_rata to its shareholders the controlled distribution the financial advisers have concluded that the required additional capital should be raised in the equity market in the offering in connection with the controlled distribution in particular the financial advisers have advised distributing that the offering in connection with the controlled distribution will permit distributing and controlled to raise significantly more funds per share net of transaction costs than an additional offering of distributing common_stock or an offering of controlled common_stock without the controlled distribution although controlled may issue debt at the same time the financial advisers have advised that incurring more debt than is currently planned is inadvisable because it would adversely affect distributing’s and or controlled’s credit profile and their financial flexibility the financial advisers have also advised distributing's management that sub and sub are not an integral part of controlled's high growth strategy and that the separation of sub and sub from controlled is necessary because the public will not properly value sub and sub in the offering furthermore as described below business b is subject_to extensive regulation as a result of its affiliation with distributing and business a this regulation affects business b’s organization operation and ability to raise capital and expand its businesses certain competitors of controlled are not subject_to the same restrictions the controlled distribution will permit business b to operate without such regulation distributing and or controlled have issued and expect to continue issuing stock_options as compensation to officers employees and directors hereinafter referred to as the compensatory options currently distributing has certain options plr-111227-00 outstanding at the time of the offering controlled’s employees will exchange their options in distributing for options in controlled the proposed transaction to accomplish this separation distributing has proposed the following transaction i controlled has arranged for an additional credit facility for up to dollar_figurea from a third-party lender the borrowing ii controlled will distribute approximately dollar_figureb of the proceeds of the credit facility to distributing iii controlled will amend its charter and increase its authorized shares from x shares of common_stock par_value dollar_figurem and no shares of preferred_stock to approximately y shares of common_stock par_value dollar_figuren and a number of shares of preferred_stock yet to be determined distributing's x shares of controlled common_stock will be converted into approximately z shares of controlled common_stock iv distributing and controlled must have regulatory approval in order for controlled to distribute sub and sub to distributing and such approval may not be obtained before the offering in order to facilitate controlled's transfer of these corporations to distributing controlled will distribute a special class of preferred_stock to distributing the controlled preferred_stock the controlled preferred_stock will have only the right to be redeemed for the stock of newco described below and formed to facilitate the offering through the distribution of sub and sub once regulatory approval is obtained v controlled will make the offering vi controlled will form a new corporation newco controlled will contribute sub and sub to newco in return for stock of newco vii newco will form a single member llc newco llc whose owner for u s tax purposes will be newco sub will contribute business c to newco llc in exchange for more than percent but less than percent of newco’s stock the sub contribution viii sub will be converted into a single member llc whose owner for u s tax purposes will be controlled ix if the acquisition of certain additional business b assets does not occur prior to the time of the controlled distribution sub sub sub and sub will each be converted into a single member llc whose owner for u s tax purposes will be plr-111227-00 controlled x controlled will distribute all of its stock in newco to distributing in redemption of the controlled preferred_stock issued in step iv above the newco distribution xi controlled may purchase certain business b assets under construction the facility from sub and will place the facility in a single member llc owned by controlled if so controlled will also enter into various continuing agreements with respect to the ongoing construction and future operation of the facility xii distributing will cause sub sub sub and sub to permanently recapitalize the subsidiary preferred_stock into voting preferred_stock the recapitalization the recapitalization will result in a permanent realignment of the capital structure of these companies based on the advice of its financial advisers sub sub and sub may make a cash payment to the shareholders of the subsidiary preferred_stock that vote in favor of the recapitalization the consent payment xiii distributing will distribute all of its controlled stock to the shareholders of distributing in the controlled distribution the representations in connection with these transactions the following representations are made the recapitalization the recapitalization will qualify as a reorganization under sec_368 the sub contribution the sub contribution will qualify as a tax free exchange under sec_351 the newco distribution a b c controlled newco and their respective shareholders will each pay their own expenses if any incurred in connection with the newco distribution no part of the consideration distributed by controlled will be received by distributing as a creditor employee or in any capacity other than as a shareholder of controlled following the newco distribution newco and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees plr-111227-00 d e f g h i j k l newco will not assume any liabilities in the contribution of sub and sub by controlled and the assets transferred by controlled to newco will not be subject_to any liabilities no intercompany debt will exist between controlled and newco at the time of or subsequent to the newco distribution controlled and newco are not investment companies as defined in sec_368 and iv the years of financial information submitted on behalf of controlled and newco is representative of each corporation’s present operations and with regard to each corporation there have been no substantial operational changes since the date of the last financial statement submitted there is no plan or intention to liquidate either controlled or newco to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the newco distribution except in the ordinary course of business except for the offering and the controlled distribution there is no plan or intention on the part of distributing to sell exchange transfer by gift or otherwise dispose_of any of the stock in or securities of either controlled or newco after the newco distribution payments made in connection with all continuing transactions if any between controlled and newco will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length the gross assets of the trade_or_business conducted by controlled that will be relied upon to satisfy the active_trade_or_business_requirement of sec_355 will in the aggregate have a fair_market_value that is not less than percent of the total fair_market_value of the gross assets of controlled the gross assets of the trade_or_business conducted by newco that will be relied upon by newco to satisfy the active_trade_or_business_requirement of sec_355 will in the aggregate have a fair_market_value that is not less than percent of the total fair_market_value of the gross assets of newco m the newco distribution will be carried out for the following corporate business_purpose to facilitate the offering the newco distribution is plr-111227-00 motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by either controlled or newco directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the newco distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 items of income gain loss deduction and credit if any will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect and sec_1_1502-13 as published by t d further the excess_loss_account if any with respect to the newco common_stock will be included in income at the appropriate time see sec_1_1502-19 the newco distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of controlled or newco or stock possessing percent or more of the total value of all classes of stock of controlled or newco it is anticipated that at the time of the controlled distribution controlled will be a publicly traded corporation the stock of which will be regularly_traded on an established_securities_market as defined in sec_1_897-1 and controlled does not know and has no reason to know of any foreign_person who owns or will own percent or more of controlled stock either before or after the newco distribution to the best of its knowledge and belief neither controlled nor newco was a u s real_property holding corporation as defined in sec_897 at any time during the 5-year period ending on the date of the newco distribution and neither controlled nor newco will be a united_states_real_property_holding_corporation immediately after the newco distribution the years of financial information submitted by sub concerning business c is representative of the corporation's present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted the newco distribution will occur within the later of months after the receipt of a favorable ruling and months after the offering is completed n o p q r s plr-111227-00 the controlled distribution a b c d e f g distributing is a publicly traded corporation the stock of which is regularly_traded on an established_securities_market as defined in sec_1_897-1 and distributing does not know and has no reason to know of any foreign_person who owns or will own percent or more of distributing stock either before or after the controlled distribution to the best of its knowledge and belief neither distributing nor controlled was a u s real_property holding corporation as defined in sec_897 at any time during the 5-year period ending on the date of the controlled distribution and neither distributing nor controlled will be a u s real_property holding corporation immediately after the controlled distribution no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing immediately after the controlled distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the years of financial information submitted on behalf of controlled is representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of sub sub sub sub sub sub sub and sub is representative of each corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the controlled distribution will be carried out for the following corporate business_purpose to raise additional capital in the offering the controlled distribution is not motivated in whole or substantial part by any non-corporate business_purpose the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction plr-111227-00 h i j k l m n o there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the compensatory options will contain customary terms and conditions will be granted in_connection_with_the_performance_of_services for distributing or controlled or a person related to the grantor under sec_355 will not be excessive by reference to the services performed and immediately after the controlled distribution and within months thereafter i will be non-transferable within the meaning of sec_1_83-3 and ii will not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length other than the indebtedness related to the agreements to be entered into by distributing and controlled no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the controlled distribution immediately before the controlled distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the controlled distribution see sec_1_1502-19 no two parties to the transaction are investment companies as defined in sec_368 and iv the controlled distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock plr-111227-00 of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled p the controlled distribution will occur within the later of months after the receipt of a favorable ruling and months after the offering is completed the rulings based solely on the information submitted and representations made we rule as follows the cash distribution the distribution by controlled to distributing of part of the proceeds of the borrowing will constitute a distribution within the meaning of sec_301 the newco distribution the contribution by controlled to newco of sub and sub in exchange for the stock of newco followed by controlled’s distribution of newco stock to distributing in redemption of all of the controlled preferred_stock will constitute a reorganization within the meaning of sec_368 controlled and newco will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by controlled on its transfer of sub and sub to newco in exchange for newco stock sec_361 no gain_or_loss will be recognized by newco on its receipt of sub and sub from controlled in exchange for newco stock sec_1032 no gain_or_loss will be recognized by controlled upon the distribution to distributing of all of controlled’s newco stock sec_361 no gain_or_loss will be recognized by distributing upon its receipt of controlled’s newco stock sec_355 the basis of sub and sub in the hands of newco will be the same as the basis of sub and sub in controlled’s hands immediately before the newco distribution sec_362 the aggregate basis of distributing’s controlled and newco stock after the newco distribution will be the same as distributing’s aggregate basis in controlled immediately before the newco distribution allocated in plr-111227-00 proportion to the fair_market_value of each in accordance with sec_1 a sec_358 the holding_period of the sub stock and the sub stock received by newco in the contribution from controlled will include the period during which controlled held such assets sec_1223 the holding_period of newco stock received by distributing from controlled will be the same as the holding_period of the controlled shares on which the distribution is made provided that such controlled shares are held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between controlled and newco will be made in accordance with sec_1_312-10 the controlled distribution the payment of the consent payment will not cause the recapitalization to be a transaction in which gain_or_loss is recognized in whole or in part within the meaning of sec_355 no gain_or_loss will be recognized by distributing upon the distribution of the controlled stock to distributing’s shareholders sec_355 no gain_or_loss will be recognized by distributing’s shareholders upon their receipt of the controlled stock sec_355 the aggregate basis of the distributing shareholders’ controlled and distributing stock after the controlled distribution will be the same as such shareholders’ aggregate basis in distributing immediately before the controlled distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received by the distributing shareholders will include each shareholder’s holding_period of the distributing shares on which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the transaction sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 plr-111227-00 if cash is received by a distributing shareholder as a result of a sale of a fractional share of controlled stock by the distribution agent the shareholder will have gain_or_loss measured by the difference between the basis of the fractional share as determined in ruling above and the amount of cash received if the controlled stock qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of sec_1221 and sec_1222 the issuance or exercise of a compensatory_option will not be an acquisition of stock for purposes of sec_355 caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion about the tax treatment of the recapitalization or the conversion of sub sub sub sub and sub into single member llcs procedural matters this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office copies of this letter have been sent to the taxpayer's authorized representatives sincerely yours associate chief_counsel corporate by assistant to the chief branch
